          Case 2:20-cv-01153-GJF Document 6 Filed 12/29/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

SHANON CRUMBLEY,

               Plaintiff,

v.                                                                 No. 2:20-cv-01153-GJF

CLEE CRUMBLEY et al.,

               Defendants.

                   MEMORANDUM OPINION AND ORDER
           GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                    FOR SECOND AMENDED COMPLAINT

       THIS MATTER comes before the Court on pro se Plaintiff’s Amended Complaint and

Response to Order to Show Cause and Granting Leave to File Amended Complaint, Doc. 5, filed

December 1, 2020.

Application to Proceed In Forma Pauperis

       The Court did not grant Plaintiff’s Application to Proceed in District Court Without

Prepayment of Fees or Costs, Doc. 2, filed November 6, 2020, stating that it appeared Plaintiff is

able to pay the filing fee because her monthly income sufficiently exceeded her monthly expenses.

See Mem. Op. and Order to Show Cause and Granting Leave to file Amended Complaint, Doc. 4,

filed November 10, 2020 (“Order to Show Cause”). The Court granted Plaintiff an opportunity to

explain why she is unable to pay the costs of these proceedings.

       Plaintiff   described   additional   expenses    and   circumstances     related   to   her

employment/income which show she is unable to prepay the costs of these proceedings. See

Response to Order to Show Cause at 4-5. The Court, therefore, grants her Motion to proceed in

forma pauperis.
           Case 2:20-cv-01153-GJF Document 6 Filed 12/29/20 Page 2 of 4




Response to Order to Show Cause

       This case arises from disputes between Plaintiff Crumbley and her former spouse

Defendant Crumbley involving property, protective orders, a divorce, criminal complaints, and

court proceedings. See Complaint, Doc. 1, filed November 6, 2020.

       The Court notified Plaintiff that the Complaint failed to state a claim upon which relief can

be granted for some of Plaintiff’s claims and that other claims appeared to be barred by the Younger

abstention doctrine which "dictates that federal courts not interfere with state court proceedings ...

when such relief could adequately be sought before the state court." See Order to Show Cause,

Doc. 5, filed November 10, 2020. The Court granted Plaintiff an opportunity to show cause why

certain claims are not barred by the Younger abstention doctrine and to file an amended complaint.

       The Court anticipated that Plaintiff would file two documents: (i) a response to the order

to show cause; and (ii) an amended complaint. Plaintiff filed her response and amended complaint

in one document which will make it difficult for Defendants to answer.

       While the Amended Complaint portion of her Response names four Defendants, it appears

that Plaintiff may be asserting claims against other individuals. See Response to Order to Show

Cause at 2-3 (listing four Defendants). Furthermore, Plaintiff does not clearly state which claims

she is asserting against each Defendant and in many cases does not state with particularity what

each Defendant did to her and when they did it. See Nasious v. Two Unknown B.I.C.E. Agents, at

Arapahoe County Justice Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in

federal court, a complaint must explain what each defendant did to him or her; when the defendant

did it; how the defendant’s action harmed him or her; and, what specific legal right the plaintiff

believes the defendant violated.”); Brooks v. Gaenzle, 614 F.3d 1213, 1227-28 (10th Cir. 2010)

(“while we have said allegations of a conspiracy may form the basis of a § 1983 claim, we have



                                                  2
             Case 2:20-cv-01153-GJF Document 6 Filed 12/29/20 Page 3 of 4




also held a plaintiff must allege specific facts showing an agreement and concerted action amongst

the defendants because [c]onclusory allegations of conspiracy are insufficient to state a valid §

1983 claim”). While Fed. R. Civ. P. 8(a) only requires “a short and plain statement of the claim

showing that the pleader is entitled to relief,” plaintiffs must “state their claims intelligibly so as

to inform the defendants of the legal claims being asserted.” Mann v. Boatwright, 477 F.3d 1140,

1148 (10th Cir. 2007).

       The Court orders Plaintiff to file a second amended complaint which does not include her

responses to the Order to Show Cause regarding her motion to proceed in forma pauperis and

whether certain claims are barred by the Younger abstention doctrine. Plaintiff shall state her

claims in the second amended complaint “in numbered paragraphs, each limited as far as

practicable to a single set of circumstances” as required by Fed. R. Civ. P. 10(b) (stating “If doing

so would promote clarity, each claim founded on a separate transaction or occurrence … must be

stated in a separate count”).

Service on Defendants

       Section 1915 provides that the “officers of the court shall issue and serve all process, and

perform all duties in [proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not

order service of Summons and Complaint on Defendant at this time because the Complaint fails

to state a claim. The Court will order service if Plaintiff files: (i) a second amended complaint that

states a claim over which the Court has jurisdiction; and (ii) a motion for service which provides

Defendants’ addresses.

       IT IS ORDERED that:

       (i)      Plaintiff’s Application to Proceed in District Court Without Prepayment of Fees or

                Costs, Doc. 2, filed November 6, 2020, is GRANTED.



                                                  3
       Case 2:20-cv-01153-GJF Document 6 Filed 12/29/20 Page 4 of 4




(ii)      Plaintiff shall, within 21 days of entry of this Order, file a second amended

          complaint. Failure to timely file a second amended complaint may result in

          dismissal of this case.




                                      ______________________________________
                                      THE HONORABLE GREGORY J. FOURATT
                                      UNITED STATES MAGISTRATE JUDGE




                                        4
